Citation Nr: 0722036	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for diaphragmatic hernia with gastroesophageal reflux 
disorder (GERD).

2.  Entitlement to an increased (compensable) rating for a 
respiratory disorder characterized as allergic rhinitis 
(claimed as allergies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had 21 years of active service from September 
1952 to March 1973.  He was born in June 1931.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado in January 2005.  

To clarify the specific issues now on appeal, it is noted 
that in a rating action in 1974, service connection was 
initially granted for a gastrointestinal disability 
characterized as "psychophysiological gastrointestinal 
disorders associated with nausea and epigastric distress" 
from the day following separation from service, for which a 
10 percent rating was assigned.  At that same time, service 
connection was granted for spondylosis of the lower dorsal 
and lower cervical spine (as a single entity) and 
diaphragmatic hernia, the former of which is not part of the 
current appeal.

In the pertinent VARO action taken in January 2005, separate 
service connection was granted for cervical spondylosis, for 
which a 10 percent rating was assigned; separate service 
connection was granted for thoracic spondylosis, for which a 
10 percent rating was assigned; service connection was 
granted for left shoulder degenerative disease, for which a 
10 percent rating was assigned; service connection was 
granted for right shoulder degenerative disease, for which a 
10 percent rating was assigned; and service connection was 
granted for allergic rhinitis (claimed as allergies) for 
which a noncompensable rating was assigned.  

The January 2005 rating action also "closed out" the single 
10 percent rating assigned for the gastrointestinal 
disability as described above, and separated the ratings into 
the following, effective January 8, 2004: generalized anxiety 
disorder (previously psychophysiological disorder), for which 
a 10 percent was assigned; and "closed out" the 10 percent 
rating assigned for the diaphragmatic hernia identified 
above, and entered a new aggregate service connected 
disability, specifically "diaphragmatic hernia with 
gastroesophageal reflux disorder (GERD)" for which a 
noncompensable rating was assigned under Diagnostic Code 7346 
from January 8, 2004.  The rating also continued the prior 
noncompensable rating for service connected allergic 
rhinitis.

The veteran has not disagreed with the 10 percent rating 
assigned for the psychophysiological component of the newly 
separated gastrointestinal disability, and that issue is not 
part of the current appeal.

However, with regard only to GERD, since the veteran contests 
the disability evaluation that was assigned following the 
initial grant of service connection, this matter therefore is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed long after a 
grant of service connection.  As to the original assignment 
of a disability evaluation, VA must address all evidence that 
was of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.   
Based upon the above information, the current appeal with 
regard to GERD is from the initial grant of service 
connection and rating (albeit the GERD was then added to an 
already service-connected disability, the diaphragmatic 
hernia, for rating purposes).

In a rating in April 2005, the VARO denied entitlement to 
service connection for asthma, breathing problems when 
sleeping, and colon polyps.

The veteran provided testimony at a hearing via 
videoconference at the VARO before the undersigned Veterans 
Law Judge sitting in Washington, in February 2007; a 
transcript is of record (Tr.).  At that time, additional 
evidence was introduced, for which a waiver of initial RO 
consideration was also submitted.  Since then, the veteran's 
representative has submitted additional communications.  

In July 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has testified that he has moderately severe 
shoulder and arm pain, at a level of 9 out of 1-10 scale, 
associated with his GERD.  Tr. at 3-4, 8-9.  He said that he 
has trouble swallowing and has had episodes of regurgitation.  
Tr. a 4.  The veteran has indicated that he takes Ranitidine 
twice daily for his heartburn symptoms/GERD.  Tr. at 5.  He 
has had regurgitation episodes when he produced a dark 
substance.  Tr. at 12.  He indicated that he was scheduled to 
have a surgical consultation for his hernia in a little over 
two weeks from the time of the hearing; he had not previously 
had surgery for the hernia but it was now recommended and was 
to be scheduled for 3 months after the consult on February 
22.  Tr. at 6-8.  It was specifically asked that the case be 
remanded for the acquisition of all those pertinent records 
and follow-up reports.  Tr. at 7-8.  

He also takes nasal spray medication for his allergic 
rhinitis.  Tr. at 10.  He indicated that he had post-nasal 
drip, and was scheduled to be seen regularly every 6 months 
or so.  His problems would become worse in the Spring.  Tr. 
at 10-11, 13.  He also used a prescribed inhaler, Albuterol, 
and had chest constriction.  Tr. at 12-13, 14.  He indicated 
he expected another VA examination on both respiratory and 
gastrointestinal conditions within a few months.  Tr. at 13-
14, 15.

Private clinical records received at the time of the hearing 
reflect care for bronchitis and possible reactive airways 
disease in June 2006.  He had been seen in the emergency room 
with symptoms to include productive cough for several days.  
He was also found to have a small lung nodule.  He said he 
was taking Loratadine, Robitussin, and Sudfed from VA.  His 
Albuterol dosage was adjusted and he was given liquid 
Tussionex for the associated coughing.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.  Ratings under diagnostic codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.

GERD may be rated by analogy to a hiatal hernia under 38 
C.F.R. § 4.114.  Diagnostic Code 7346 provides that a 10 
percent rating is warranted where the disorder is manifest by 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted if there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

For instance, GERD may be evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7399-7304.  The disability is rated under a combined 
diagnostic code which refers to an unlisted condition (DC 
7399) and gastric ulcer (DC 7304).  38 C.F.R. § 4.27.  Under 
7304, a 10 percent evaluation is assigned for mild disability 
with recurring symptoms once or twice a year.  A 20 percent 
evaluation is assigned for moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7305 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

On review of the aggregate evidence of record including the 
veteran's testimony and the private clinical evidence 
submitted since the last rating action, the Board concludes 
that additional development would be helpful to the equitable 
resolution of the claim.  

Among other things, it needs to be clarified as to which of 
the veteran's symptoms are, and which are not, contained 
within the service-connected disabilities, and the rationale 
for why these medical and/or rating distinctions have been 
made.  In the case of his gastrointestinal problems, while 
GERD has recently been added as a new component to his 
already service-connected diaphragmatic hernia, the pertinent 
separate but distinct symptoms do not appear to have been 
fully considered in addressing his present rating.  

Moreover, while the VARO denied service connection for 
"colon polyps" in April 2005, it is unclear whether he has 
any other gastrointestinal symptoms which are not related to 
that for which he has service connection.

With regard to his respiratory problems, alternative 
diagnostic codes may also be available, but have not yet been 
fully considered.  For instance, allergic or vasomotor 
rhinitis warrants a 30 percent rating where there are polyps.  
A 10 percent rating is warranted without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

Sinusitis is rated according to a general rating formula.  A 
10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating is warranted 
where sinusitis is detected by x-ray only.  Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514.

In regard to the veteran's respiratory problems, it is not 
clearly shown which current findings are, and which are not, 
symptomatic parts of his service-connected disability.  And, 
in the case at least of the respiratory problems, he has 
recently had an increase in medications for what appear to 
have been increased symptoms for which he received care since 
the last rating action, and for which some records are now in 
the file.  

And while the VARO specifically denied his claim for service 
connection for asthma and "breathing problems while 
sleeping" in April 2005, it is unclear whether the 
bronchitis, possible reactive airways disease and lung polyp 
subsequently identified in private emergency room treatment 
records are, or are not, included in that for which he has 
service connection, all issues which have not been addressed 
by the VARO.  The veteran's testimony and written 
communications would certainly indicate that he is of the 
belief that they are so included.

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  

a.  He 
should be 
asked for 
any 
additiona
l private 
clinical 
records 
for all 
gastroint
estinal 
and 
respirato
ry 
symptoms 
and 
disabilit
ies, and 
to the 
extent 
necessary
, VA 
should 
assist 
him in 
obtaining 
these.

b.  The 
veteran's 
up-to-
date VA 
clinical 
and 
evaluativ
e records 
should 
also be 
assembled 
and added 
to the 
claims 
file 
including 
reports 
of all 
examinati
ons, 
surgical 
consults, 
etc., for 
both 
herein 
concerned 
disabilit
ies.

2.  The veteran 
should then be 
scheduled for VA 
examinations by 
appropriate 
specialists to 
determine the nature 
and extent of all 
facets of the 
diaphragmatic 
hernia, GERD, and 
any respiratory 
problems associated 
with allergic 
rhinitis 
(allergies).  

a.  The 
gastroin
testinal 
examiner 
is to 
assess 
the 
nature 
and 
severity 
of the 
veteran'
s 
hernia/G
ERD in 
accordan
ce with 
the 
latest 
AMIE 
workshee
t for 
rating 
disorder
s of the 
digestiv
e 
system, 
to 
include 
whether 
the 
veteran 
has 
persiste
ntly 
recurren
t 
epigastr
ic 
distress 
with 
dysphagi
a, 
pyrosis 
and 
regurgit
ation, 
accompan
ied by 
substern
al or 
arm or 
shoulder 
pain, 
producti
ve of 
consider
able 
impairme
nt of 
health 
to 
include 
whether 
he has 
had any 
loss of 
weight 
and in 
what 
period 
of time 
that may 
have 
happened
.

b.  The 
respirat
ory 
examiner 
should 
include 
clarific
ation as 
to what 
symptoms 
are, and 
which 
are not, 
associat
ed with 
the 
service-
connecte
d 
disabili
ty, and 
why.  

c.  All 
necessar
y 
testing 
should 
be 
accompli
shed.


3.  The case should 
then be reviewed by 
the VARO/AMC under 
all appropriate 
diagnostic codes and 
other regulations, 
with consideration 
of staged ratings 
under Fenderson, if 
applicable, and if 
the decision remains 
adverse, a SSOC 
should be issued to 
include a 
discussion, and 
further delineation, 
if necessary, as to 
what is and what is 
not service-
connected; and the 
veteran and his 
representative 
should be afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


